WRIT GRANTED AND MADE PEREMPTORY:
A litigant is prohibited from including a demand for a specific sum of money in the allegations or prayer of his pleading. La. C.C.P. Art. 893. The nature and amount of the demand shall decide whether a principal or incidental demand is triable by a jury. La. C.C.P. Art. 1731. A jury trial is not available where the amount in dispute, exclusive of interest and costs, does not exceed $20,000.00. La. C.C.P. Art. 1732. Plaintiff’s or defendant’s right to a jury trial depends on the good faith amount in dispute. Cambridge Corner Corp. v. Menard, 525 So.2d 527 (La.1988). The party who contends he comes within an exception to a general rule established by statute must prove it. Cambridge Corner Corp. v. Menard, supra; Hortman-Salmen v. White, 168 La. 1049, 123 So. 709 (1929). Plaintiff, in order to have defendant’s request for a jury trial stricken on the basis that the good faith amount in dispute is less than $20,000.00, must prove it. Until the plaintiff’s petition is amended to claim the amount in dispute is less than the jurisdictional amount required for a jury trial, or until plaintiff has proven at a hearing to strike defendant’s demand for a jury trial that the good faith amount in dispute is $20,000.00 or less, the plaintiff is not entitled to have defendant’s request for a jury trial stricken. For these reasons, relator is still presently entitled to a jury trial and the trial court’s order, dated August 16, 1989, denying such jury trial is hereby reversed, vacated, and set aside.